DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          WALTER LONDON,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-1642

                           [August 10, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 96-6925 CF10A.

   Walter London, Orlando, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.